Title: To James Madison from Thomas Leiper, 9 August 1808
From: Leiper, Thomas
To: Madison, James



Dear Sir,
Philada. August 9th. 1808

You perhaps may remember at Gray’s Ferry some two years ago I took the liberty of mentioning the impropriety of keeping Waggoner and others of the same political character in your office.  The answer I received, If the Principle in a department was correct it made little difference what the Clerks were.  If I differed with you in opinion then I certainly can at the present period assign better reasons for the thing not being correct than was in my power at that time.  Samuel McClay of Northumberland has brought forward an Address in which he says you are a doubtfull character and what is more surprizing William Montgomery as Chairman (who ought to have known better) has put his name to it.  If Samuel McClay was to be called on for his reasons he could assign but One viz the keeping of Waggoner Brent & Forrest in your office.  Whatever your opinion may be on this subject certain I am it has done you infinite injury in this State and it was not till the Republican members of Congress give the Vote in your favour that we were able to make head against a very large number of our republicans.  The Cry Clinton was the man he will sweep them all off clear by the board and by the bye this was a very agreeable doctrine here and to shew you I am not mistaken we have got a society lately formed here that call themselves the exclusive friends of Simon Snyder  they consist of Thirty Three members and of that number I am informed only Twentyseven of them want office.  John Binns the printer is at their head and if we may judge from his paper he was not your friend till very lately if he so is now  Some people doubt him still  What I had in View when I set down to write this letter was to put you on your Guard respecting the appointment of a Collector.  The story is here and it makes no difference whether true or false that the President makes no appointment without consulting you.  Richard Bache is applying for the Office  One of his sons is married to a daughter of Alexander J Dallas and it is expected thro’ You, Gallatin & Dallas he will get the appointment  I have given Bache’s history to Mr. Duvall and I have no objection to his retailing it to you.  To say the best of Mr. Bache he is a Milk and water character that will not suit the Republicans of Pennsylvania and if he is appointed I give it as my opinion it will be a drawback on your election for you need not expect a Tory or Federal vote in this State  if you do you will be disappointed.
On the Death of General Muhlenberg I did take the liberty of recommending General John Steel of Lancaster county as his successor to the President whom I did believe then and do still that he would give satisfaction to the republicans of this State.  He was in the Character of an Officer in the standing Army thro’ the whole of the Revolution  This in my opinion is a good tittle to office.  He has been a member of Senate for the county of Lancaster and would have been so still had not the federalist assisted by McKean’s officers at Lancaster turned him out  But what adds very much to his standing with me McKean has put him in the same Box with myself and sued him for Fifty Thousand Dollars.  Figure to yourself what we have to contend with from the Custom-house at present for neither Muhlenberg nor Shee added to our strength in their appointment.  In the Collectors department under Shee the federalist have $9250 & the Quid who have voted against us $3050 and the poor Democrats who are the only people who are supporting the present administration have only $3000.  In the Inspection Office they are about divided.  The Naval Office Macpherson at their Head all Federal from Top to Bottom.  The Weighing department which is the best of the whole amounted last year to 14,000$  The Dept. Collector has from this office 1400$ with his salary as Dep: Collector makes 2900$  How much more is best known to the department.  They are all federal in this Office but One poor democrat at the Bottom of the concern.  I am of the Opinion if all the officers of the General Goverment and their connexions were to exert themselves as much as I do myself on the republican side it would make a difference in the Vote in our favor of some 200 or 250.  Their must be a reformation and the sooner it is begun the better for a House divided against it self cannot stand.  I am in the mean time with esteem and respect Dear Sir Your most Obedient Servant

Thomas Leiper


P S  Is your Crop of Tobacco sold  if not sold please to inform me of the price and the day of payment and the Quantity with your Agents’ opinion of the Quality  I am Yrs


Th L

